     Case 6:19-cv-00006-C Document 14 Filed 03/14/19   Page 1 of 2 PageID 81


                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                        SAN ANGELO DIVISION

LANNY MARVIN BUSH,                       §
                                         §
       Petitioner,                       §
                                         § Civil Action No. 6:19-CV-00006-C
v.                                       §
                                         §
LORIE DAVIS, Director, TDCJ-CID          §
                                         §
       Respondent.                       §

         RESPONDENT’S NOTICE OF APPEARANCE OF COUNSEL

       This notice is filed to inform the Court that the undersigned attorney

will be acting as lead counsel in this case.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      JEFFREY C. MATEER
                                      First Assistant Attorney General

                                      ADRIENNE MCFARLAND
                                      Deputy Attorney General
                                      for Criminal Justice

                                      EDWARD L. MARSHALL
                                      Chief, Criminal Appeals Division

                                      s/ Jessica Manojlovich
                                      JESSICA MANOJLOVICH*
*Lead Counsel                         Assistant Attorney General
                                      State Bar No. 24055632

                                      P. O. Box 12548, Capitol Station
                                      Austin, Texas 78711
                                      Phone (512) 936–1400
   Case 6:19-cv-00006-C Document 14 Filed 03/14/19   Page 2 of 2 PageID 82


                                   Facsimile No. (512) 936–1280

                                    ATTORNEYS FOR RESPONDENT



                        CERTIFICATE OF SERVICE

     I do hereby certify that a true and correct copy of the foregoing was

served by placing same in the United States Mail, postage prepaid, on this the

14th day of March 2019, addressed to:

Lanny Marvin Bush
TDCJ No. 1917810
Michael Unit
2664 FM 2054
Tennessee Colony, TX 75886

                                    s/ Jessica Manojlovich
                                   JESSICA MANOJLOVICH
                                   Assistant Attorney General




                                        2
